Title: To George Washington from Major General John Sullivan, 13 February 1777
From: Sullivan, John
To: Washington, George



Much Respected General
Chatham [N.J.] Feby 13th 1777

I Recollect once to have Read That on the Fatal Ides of March, when Cesar was going to the Capitol Artemidorus presented him with a paper Containing Those words “Cesar Beware of Brutus Take Heed of Cassius come not Near Casca have an Eye to Cinna; Trust not Trebonius; Brutus Loves thee not These men have all but one mind and That is bent agt Cesar if Thou art not Immortal Look about Thee: Security gives way to Conspiracey.” The writing Artemidorus Desired him to read Instantly but he Delayed & was assassinated with this paper (by him unread) in his Pocket—the Reading of which might have Saved him—I am as far from Superstitions & have as Little faith in the Intrails of a Beast as any man, Dreams have never Regulated my Conduct—yet for Some Reason I wish your Excellency would be prevailed on not to go much to the Eastward of Morris Town, particularly about the neighbourhood of Mr Saml Ogdens. The Eastern parts are Inhabited by Tories & no Troops of ours in that Quarter a plan to Entrap might be Easily Laid & very Easily Carried into Execution I would not wish to make you Act Different from what your own Reason would Dictate if in my power but The people fear for you & they Seem to feel the Danger to which their Country would be Exposed Should Such an Event take place (which heaven forbid) I am not Credulous perhaps not Enough So & yet I fear Events believe me great Sir There is More weight in the unanimous voice & opinion of all The people, than there could be in those Dreams & prodigies which Even Staggered Cesars Resolution & made him once Determine not to appear in the Senate—forgive me Dear Sir when I Say That wisdom may Sometimes be Consumed in Confidence & The Noble Spirit which knows no fear may be the best assistant to its Enemies for Compleatg its Ruin for as Said the paper (which might have Saved Cesar) “Security gives way to Conspiracy” I can Scarcely Account for my fears Nor can I prove What I Really believe which is that you have many Enemies Around you which if opportunity would permit would Readily assist to Entrap your Excy, and Leave a wretched Army to Lament the Loss of That Leader who has been their only Support Dear General if I have gone too far Impute it to my zeal for my Country & regard for your Safety. I have the honor to be Dear General yours most affectionately

Jno. Sullivan



P.S. I wish not to Show Ingratitude to the Family of the Ogdens by Suspicions they have Ever treated me in the most open Generous manner & I cant help believing the one with whom you Live is Sincere I Doubt of Samuel I believe you will Soon have a Deposition proving that old Mr Ogden of New York was possessd of yr Proclamation before it was published here This will prove a Correspondence. Yr Excys most obedt Servt


J.S.
